Case 4:18-cv-02351 Document 69 Filed on 05/18/20 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IupGE Lynn N. Hughes
CASE MANAGER Glenda Hassan
LAW CLERK Gibbs OD Lytal
DATE 5118/2020
TIME lo: 4o a.m. i: o0 a.m.
p.m. p.m.
CIVIL ACTION H 13 235 |
Flexstecd Pi peling Vechnebos ie, TTAc.
STYLE Versus
Offehsre Pipelines and Ciren, Lin., $4

 

 

 

 

 

 

 

DOCKET ENTRY
A Conterence, (Hearing, Day OBench DO Jury Trial Reporter: _L- Smithy
Kyunay Kim , Keyin Leyendecker for _ Flexstee
Michael Corkins for __Otona Bai
Gln Sank for Of &hert Roclire * Yor Bei
for
CL] Evidence taken [exhibits, testimony]:

 

O

Argument heard on:

 

 

 

Motions taken under advisement: Mohms +o dismiss

Order to be entered.

Internal review set: _@/ \

Rulings rendered on:

TAA

 

 

07-2019
